DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 10/10/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,716,687 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
Claim 1 is objected to because of the following informalities:  In Line 14, the word --two-- should be added before the word “arms” and the word --of-- should be added after the word “end”.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  In Line 3, the words --configured to be-- should be added before the word “reduced”. Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  In Line 3, the word --visual-- should be added before the word “cue”. Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  In Line 11, the words “trial plate” should be replaced with the words --main body-- based on the newly added language in Lines 7-10. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-10, 13-14, & 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swords (US PG Pub No. 2005/0288790).
Regarding Claim 1, Swords discloses an adjustable implant (Figs. 1-4, Paragraph [0036-0038]) comprising: a flexible plate (mesh plate, Fig. 1) having a main body and configured with two arms extending from said main body (See examiner annotated Fig. 1 below); each extended arm further comprising: at least two subarms extending from each said arm; one or more slots interposed between said subarms and at least partially separating said subarms; and, ribs connecting said subarms and separating said subarms from said main body, defining said one or more slots (See examiner annotated Fig. 1 below); wherein removal of a subarm from at least one end of said arms reduces a length of said plate (Paragraph [0045], The implant can be arranged and conformed as needed and then cut to shape. Thus if subarms are removed from either end of either or both arms, the length of the plate would be reduced.). 

    PNG
    media_image1.png
    654
    841
    media_image1.png
    Greyscale

Regarding Claim 2, Swords discloses wherein said one or more slots are straight (The top, bottom, and left and right sides of each slot are straight as seen in Fig. 1 above).
Regarding Claim 3, Swords discloses wherein said one or more slots are curved (The four corners of each slot are curved as seen in Fig. 1 above).
Regarding Claim 4, Swords discloses wherein at least one of said one or more slots has a curved portion and a straight portion (The top, bottom, and left and right sides of each slot are straight and the four corners of each slot are curved as seen in Fig. 1 above).
Regarding Claim 6, Swords discloses wherein said ribs are frangible (Paragraph [0045], The implant can be arranged and conformed as needed and then cut to shape. Thus the ribs are capable of being cut as necessary.)
Regarding Claim 7, Swords discloses wherein said two arms are configured to be reduced in length by removal of one or more of said at least two subarms extending from each arm by disassociating said subarm or subarms via breaking or cutting one of said frangible ribs (Paragraph [0045], The implant can be arranged and conformed as needed and then cut to shape. Thus the ribs are capable of being cut or broken as necessary to remove the desired amount of subarms.) 
Regarding Claim 8, Swords discloses wherein a window (round aperture formed within circular portions between each rib, Fig. 1) is defined between said ribs configured at opposite ends of said arms extending from said main body.
Regarding Claim 9, Swords discloses wherein a portion of said plate is radiopaque (titanium mesh plate, Paragraph [0036]. Titanium is radiopaque). 
Regarding Claim 10, Swords discloses wherein a shape of said one or more slots is capable of approximating the outline of an implant (The shape of each of the slots is fully and structurally capable of approximating the outline of an implant.). 
Regarding Claim 12, Swords discloses a tool interface (round apertures within mesh plate are configured to accept a screw or suture, Paragraph [0045])
Regarding Claim 13, Swords discloses an adjustable implant (Figs. 1-4, Paragraph [0036-0038]) comprising: a flexible plate (mesh plate, Fig. 1) having a main body and two arms extending from said main body; each arm comprising: at least two removeable subarms (See second iteration of examiner annotated Fig. 1 below); one or more unbroken edges configured to form a slot between said subarms that are adjacent (See second iteration of examiner annotated Fig. 1 below); a break zone (each linear bridge portion of the plate between the circular apertures includes a break zone which is formed along any of the linear walls forming the unbroken edges since the plate is configured to be cut to shape as necessary, Paragraph [0045]) formed on at least a portion of said unbroken edge; and wherein a guide edge of each of said subarms is visible through said slot (The bottom edges of each subarm are visible through each slot.). 

    PNG
    media_image2.png
    570
    822
    media_image2.png
    Greyscale

Regarding Claim 14, Swords discloses wherein said slots between said adjacent subarms are capable of approximating the outline of an implant. (The slots are fully and structurally capable of approximating the outline of an implant.).  
Regarding Claim 19, Swords discloses an implant template comprising: a flexible plate (mesh plate, Fig. 1) having a main body and configured with at least one arm extending from the main body (See first iteration of examiner annotated Fig. 1 above), wherein said plate is radiopaque (titanium mesh plate, Paragraph [0036]. Titanium is radiopaque); said at least one arm comprising: at least two subarms; and one or more slots interposed between said at least two subarms and at least one frangible rib partially separating said at least two subarms from the at least one arm (See first iteration of examiner annotated Fig. 1 above) (The implant can be arranged and conformed as needed and then cut to shape. Thus if subarms are removed from either end of either or both arms, the length of the plate would be reduced. Paragraph [0045]).

Claim(s) 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Runciman et al. (US Patent No. 5,746,742).
Regarding Claim 15, Runciman et al. discloses a method of dynamically adjusting an implant template (Col. 1, Line 1- Col. 3, Line 59), the method comprising: comparing a trial plate (template, Figs. 2-3) with a selected implant (bone plate, Fig. 1); wherein said trial plate comprises a main body and two arms extending from said main body and wherein each arm comprises at least two subarms (See examiner annotated Fig. 2 below); and disassociating at least one of said subarms (upper-most end zone portion 2 as seen in Fig. 2) from at least one of said extended arms of the trial plate (second from the upper-most end zone portion 2 as seen in Fig. 2) by breaking or cutting a rib (reduced thickness section 3, Fig. 2) connecting the at least one subarm to the main body; and, whereby a length of the trial plate is reduced (Col. 3, Lines 33-41).

    PNG
    media_image3.png
    714
    413
    media_image3.png
    Greyscale

Regarding Claim 16, Runciman et al. discloses wherein said trial plate comprises at least one slot and window between said at least two subarms configured to define an outline of the selected implant. (slot formed between adjacent zone portions 2 during cutting through a reduced thickness section therebetween prior to complete separation of one zone portion 2 from an adjacent one; “...a clinician can merely cut off a portion of a longer template, if desired, to obtain a shorter usable template.”).
Regarding Claim 17, Runciman et al. discloses providing at least one slot and window between each subarm (slotted inset portion of the reduced thickness sections 3 arranged between each zone portion 2, Fig. 3, Col. 2, Line 37- Col. 3, Line 10) to reduce the mass of ribs.
Regarding Claim 18, Runciman et al. discloses wherein said trial plate is radiopaque (Col. 3, Lines 42-49).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swords (US PG Pub No. 2005/0288790) in view of Berghs et al. (US PG Pub No. 2015/0366594).
Regarding Claim 11, Swords discloses the claimed invention as stated above in claim 1, except for a marker configured to provide a cue for positioning of an implant. 
Berghs et al. discloses a bone plate system for use in bone fixation and in Paragraph [0126], Berghs et al. teaches that “In particular embodiments, the surface of the articular supportive plate, diaphyseal plate, containment strip, pins and/or screws may comprise one or more markers, which may help the surgeon in performing the fixation. Possible markers include, but are not limited to letters, numbers, symbols, specific colors, shapes, and the like.” 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the plate of Swords to add one or more markers such as letters, numbers, symbols, specific colors, or shapes thereto as taught by Berghs et al. in order to provide the plate with visual markers which may help the surgeon in visually locating the implant and performing the surgery. 

Response to Arguments
Applicant’s amendments, filed 08/10/22, have overcome the objections to claims 1-7, 9-13, & 15-20.
Applicant’s amendments, filed 08/10/22, have overcome the 112(b) rejections for claims 1-20. 
In regards to Applicant’s arguments with respect to the Michelson rejection of Claims 1-14 & 19-20: The Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejection based on the newly amended claims. 
In regards to Applicant’s arguments with respect to the Runciman rejection of Claims 15-18: The Applicant’s arguments have been fully considered but are not persuasive. Runciman discloses the claimed invention as stated in newly amended Claims 15-18 as stated above, to include a method of dynamically adjusting an implant template (Col. 1, Line 1- Col. 3, Line 59) comprising: comparing a trial plate (template, Figs. 2-3) with a selected implant (bone plate, Fig. 1); wherein said trial plate comprises a main body and two arms extending from said main body and wherein each arm comprises at least two subarms (See examiner annotated Fig. 2 above); and disassociating at least one of said subarms (upper-most end zone portion 2 as seen in Fig. 2) from at least one of said extended arms of the trial plate (second from the upper-most end zone portion 2 as seen in Fig. 2) by breaking or cutting a rib (reduced thickness section 3, Fig. 2) connecting the at least one subarm to the main body; and, whereby a length of the trial plate is reduced (Col. 3, Lines 33-41). Thus Runciman discloses the newly amended device of Claims 15-18 and the Applicant’s arguments are not persuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WEISS/Primary Examiner, Art Unit 3775